Title: To Benjamin Franklin from Arthur Lee, 3 April 1778
From: Lee, Arthur
To: Franklin, Benjamin


Sir,
Challiot April 3d. 1778.
Mr. Grand has informd me, that Mr. Williams continues drawing upon him, tho he has receivd no Order to answer his Draughts, and I believe has no funds in his hands at present. As this is an irregularity I have thought proper to advise you of it. For myself having never been informd or consulted about the Orders that have been given to Mr. Williams to fulfil; I am incapable of judging what propriety there is in his drawing upon our Banker; but I am sure the latter ought not to pay any draughts out of the public funds without our Orders. I have the honor to be with great respect Sir your most Obedient Servant
Arthur Lee

P.S. I apprehend you have forgot to write to Mr. Ross as you intended relative to his sending the Invoice and Copies of the Bills of Loading for the Goods he shippd on public Account. I mention this because it seems to me absolutely necessary that we shoud have them.
The Honble Benjn Franklin

 
Notation: Ar. Lee to BF. Ap. 3. 1778.
